DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Shimek et al. (US 2005/0013923 A1; Jan. 20, 2005).
Regarding claims 1 and 8, Shimek discloses a method of preparing a food product, the method comprising drying a marshmallow to establish a marbit ([0011] and [0109]). 
Shimek fails to specifically teach heating the marbit to a degree sufficient to toast at least one outer surface, however, the claim does not require a specific temperature and therefore as Shimek teaches that the drying is heating the marshmallow, the heating in Shimek is considered to toast the marbit to some degree and therefore meet the claimed limitations. 
Regarding claims 2 and 9, Shimek teaches that drying the marshmallow includes providing the marbit with a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
Regarding claims 5 and 7, Shimek further teaches that the toasted marbit is mixed with a plurality of food pieces, wherein it can be mixed in with cereals ([0112]). 
Regarding claims 14, 17-18 and 20, Shimek teaches a food snack comprising a plurality of marbits each having at least one outer surface portion toasted (See claim 1 above) and at least one additional food piece that can be a plurality of food pieces that are cereal pieces
Regarding claim 15, Shimek teaches that the toasted marbit has a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimek et al. (US 2005/0013923 A1; Jan. 20, 2005) in view of McGuigan (US 2009/0308262 A1; Dec. 17, 2009).
Regarding claims 1 and 8, Shimek discloses a method of preparing a food product, the method comprising drying a marshmallow to establish a marbit ([0011] and [0109]). 
As stated above in the 102 rejection, Shimek fails to specifically teach heating the marbit to a degree sufficient to toast at least one outer surface, however, the claim does not require a specific temperature and therefore as Shimek teaches that the drying is heating the marshmallow, the heating in Shimek is considered to toast the marbit to some degree and therefore meet the claimed limitations. 
Alternatively, McGuigan discloses a method of heating a marshmallow to a degree sufficient to toast at least one outer surface portion of the marshmallow to provide a toasted marbit (See Figures, [0008]). 
As it is known in the art to toast marshmallows, it would have been obvious to one of ordinary skill in the art to toast the dried marbit of Shimek. Doing so would yield the predictably result of providing a toasted marshmallow product and would have been obvious to do so depending on the desired taste of the product. Toasted marshmallows are well known in the art and have a unique and different taste over untoasted 
Regarding claims 2 and 9, Shimek teaches that drying the marshmallow includes providing the marbit with a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
Regarding claims 3 and 10, Shimek teaches that drying the marshmallow includes providing the marbit with a water activity ranging from about 0.1 to 0.4 ([0012]), thus overlapping the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 4, Shimek in view of McGuigan teaches heating the marbit to a temperature in the range of 300 to 800 F ([0045]), which is about 148 to 426 C, thus overlapping the claimed range of 193-233 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 5 and 7, Shimek further teaches that the toasted marbit is mixed with a plurality of food pieces, wherein it can be mixed in with cereals ([0112]). 
Regarding claim 6, McGuigan further teaches that the toasted marshmallow is combined with graham crackers and chocolate ([0009]). Therefore, as Shimek teaches incorporating the marbits in with RTE cereal and McGuigan teaches that it is known in the art to combine toasted marbits with crackers and chocolate, it would have been obvious to combined the marbits with graham cracker and chocolate flavored cereal pieces in order to mimic the taste of a smore. 
Regarding claims 11-13, McGuigan further teaches that the marshmallow is toasted on multiple sides, including all outer sides ([0008]). With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 
Regarding claims 14, 17-18 and 20, Shimek teaches a food snack comprising a plurality of marbits each having at least one outer surface portion toasted (See claim 1 above) and at least one additional food piece that can be a plurality of food pieces that are cereal pieces
Regarding claim 15, Shimek teaches that the toasted marbit has a water activity ranging from about 0.1 to 0.4 ([0012]), thus falling within the claimed range. 
Regarding claim 16, McGuigan further teaches that the marshmallow is toasted on multiple sides, including all outer sides ([0008]). With respect to the uniformity of the toasting, it would have been obvious to vary the direct contact of the marbit with the heat to provide a desired uniformity of toasting. 
Regarding claim 19, McGuigan further teaches that the toasted marshmallow is combined with graham crackers and chocolate ([0009]). Therefore, as Shimek teaches incorporating the marbits in with RTE cereal and McGuigan teaches that it is known in the art to combine toasted marbits with crackers and chocolate, it would have been obvious to combined the marbits with graham cracker and chocolate flavored cereal pieces in order to mimic the taste of a smore. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHANIE A COX/Examiner, Art Unit 1791